Citation Nr: 1438236	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-25 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected cervical spine disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for service-connected right shoulder disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for service-connected right knee disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for service-connected left knee disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability rating for service-connected generalized anxiety disorder (GAD), currently evaluated as 30 percent disabling.




REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992 and from April 1995 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.

The February 2010 rating decision also denied the Veteran's claim of entitlement to an increased disability rating for service-connected gastroesophageal reflux disease (GERD) in excess of 10 percent.  The RO addressed this claim in its August 2011 statement of the case (SOC).  The Veteran filed a substantive appeal in September 2011; however, he specifically referenced only the issues of entitlement to increased disability ratings for GAD and disabilities of the cervical spine, right shoulder, right knee, and left knee.  He did not refer to the GERD claim.  An appeal as to the claim of entitlement to an increased disability rating for GERD has therefore not been perfected.   See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2013) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed).  Accordingly, said issue is not in appellate status and will be addressed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issues on appeal must be remanded for further development.

The Veteran was most recently afforded VA examinations as to the service-connected disabilities of the cervical spine, right shoulder, and bilateral knees in January 2011 and February 2011.  Notably, the Veteran and his agent have asserted that the Veteran's cervical spine, right shoulder, and bilateral knee symptomatology is worse than was described by the January 2011 and February 2011 VA examiners.  See the VA Form 9 dated September 2011.  To this end, the Veteran's agent has indicated that the Veteran now receives acupuncture in his cervical spine due to the current severity of his symptoms.  Id.  As to the right shoulder, the agent stated that the Veteran is now unable to lift his three-year-old daughter above his waist and, with respect to the bilateral knees, the Veteran experiences severe flare-ups of symptomatology that were not addressed by the VA examiner.  Id.

The evidence of record is therefore unclear concerning the current severity of the disabilities of the cervical spine, right shoulder, and bilateral knees.  Thus, to ensure that the record reflects the current extent of these disabilities, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examinations conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected cervical spine, right shoulder, right knee, and left knee disabilities.

With respect to the claim of entitlement to an increased disability rating for GAD, the Veteran was most recently afforded a VA examination in January 2011.  Critically, the January 2011 VA examiner failed to address the Veteran's October 2010 in-patient treatment for psychological symptoms including the incidents that preceded the hospitalization, during which the Veteran admitted to choking his wife and step-son.  See the VA treatment records dated October 2010.  Moreover, the Veteran subsequently received in-patient psychiatric treatment in July 2011 due to suicidal ideation.  See the VA treatment records dated July 2011.

As the evidence of record is unclear concerning the current severity of the service-connected GAD; remand is required to afford the Veteran a new VA psychological examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history including any in-patient treatment, with particular attention to the current severity of the symptoms associated with the service-connected GAD.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since October 2011.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the severity of his service-connected cervical spine disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected cervical spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's cervical spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's cervical spine.  The examiner should equate the functional impairment due to pain, weakened movement, excess fatigability, and/or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  If disc syndrome is found, report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected cervical spine disability.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(c)  Identify any evidence of neurological manifestations due to the service-connected cervical spine disability, to include any neurological pathology affecting the upper extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(d)  Address the impact of the service-connected cervical spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3. Once the above-requested development has been completed, the Veteran should be afforded a VA examination with a qualified orthopedic specialist to determine the current severity of the service-connected right knee, left knee, and right shoulder disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should report the range of motion of the right knee, left knee, and right shoulder in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted.  

The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

The examiner must equate all functional losses due to pain, incoordination, fatigue, weakness, and flare-ups, etc., to additional loss of motion (beyond what was shown on clinical examination).  In other words, all functional deficits should be described by equating the collective effect of those deficits to a level of disability contemplated by a certain limitation of motion even though such limited motion is not shown on the examination.  The Board recognizes that this may require some degree of conjecture on the examiner's part; however, it is necessary in order to properly evaluate this disability.

The examiner should report all neurologic impairment resulting from the service-connected right knee, left knee, and right shoulder disabilities.  If any neurologic impairment is found, the examiner should identify the nerve impaired, or seemingly impaired, and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.  If there is neurologic impairment of the extremities that is not related to the service-connected disability, the examiner should so report.

The examiner should also address the impact of the service-connected right shoulder, right knee, and left knee disabilities upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.
4. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected GAD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected disability.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected psychiatric disability found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the score.

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and maintain gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

5. After undertaking any other development deemed appropriate, the issues on appeal must be readjudicated.  If any benefit on appeal sought is not granted, the Veteran and his agent must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

